ACCEPTED
                                                                                 14-14-00532-CR
                                                                   FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                           2/17/2015 12:25:12 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                            No. 14-14-00532-CR
                      ______________________________
                                                                 FILED IN
                      IN THE COURT OF APPEALS             14th COURT OF APPEALS
                   FOURTEENTH DISTRICT OF TEXAS              HOUSTON, TEXAS
                           HOUSTON, TEXAS                 2/17/2015 12:25:12 PM
                     ______________________________       CHRISTOPHER A. PRINE
                                                                   Clerk
                         ADRIAN DAVID HEATH,
                                         Appellant,
                                  v.

                         THE STATE OF TEXAS,
                                             Appellee.
                      ______________________________

             On Appeal From the 359th Judicial District Court
                     Of Montgomery County Texas
                    ______________________________

                       APPEARANCE OF COUNSEL
                      ______________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     COMES NOW, the State of Texas and files this, the State’s Notice of

Appearance of Counsel, and respectfully shows the following:

     Pursuant to Rule 6.1(b) of the Texas Rules of Appellate Procedure, the

State designates Jonathan S. White as lead counsel on appeal in the above

cause. The undersigned respectfully requests that his appearance as counsel

be noted on the docket sheet, and that a copy of all future correspondence,

orders, and pleadings be forwarded to counsel at the e-mail address listed in

the signature block below.
                                   Respectfully submitted,


                                    /s/ Jonathan S. White
                                   JONATHAN S. WHITE
                                   Assistant Attorney General
                                   Criminal Prosecutions Division
                                   State Bar No. 24054475

                                   P. O. Box 12548, Capitol Station
                                   Austin, Texas 78711
                                   (512) 475-2547 (direct)
                                   (512) 370-9723 (FAX)
                                   jonathan.white@texasattorneygeneral.gov



                          CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the foregoing

pleading, in addition to being emailed, was served by placing the same in the

United States Mail, postage prepaid, on February 17, 2015, addressed to

Attorney for Appellant:

Jay Wright
Law Office of Jay M. Wright
322 North Main St.
Conroe, TX 77301
(936) 494-2462
(936) 494-1976 (fax)
jaywrightatty@hotmail.com

                                   /s/ Jonathan S. White
                                   JONATHAN S. WHITE
                                   Assistant Attorney General




                                     2